FILED
                              NOT FOR PUBLICATION                            SEP 30 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



HUAJUN LIU,                                       No. 11-73020

               Petitioner,                        Agency No. A099-045-230

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Huajun Liu, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration

judge’s (“IJ”) decision denying her application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). Our


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review de novo due process

challenges to immigration decisions. Barron v. Ashcroft, 358 F.3d 674, 677 (9th

Cir. 2004). We dismiss in part and deny in part the petition for review.

      We lack jurisdiction to consider Liu’s contentions that the IJ violated her

due process rights by allowing multiple direct and cross examinations and by

failing to specify the evidentiary bases for the adverse credibility finding, because

she failed to exhaust these contentions before the BIA. See id. at 678 (court lacks

jurisdiction to consider correctable procedural due process challenges that have not

been administratively exhausted).

      Liu’s contention that the BIA deprived her of due process by failing to

specify the evidentiary basis for upholding the IJ’s adverse credibility finding is

not supported by the record, because the BIA provided specific and cogent reasons

in support of its determination, with citations to the record. Thus, we reject her

contention that the proceedings were fundamentally unfair and deprived her of due

process. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error and

prejudice to demonstrate a due process claim). Liu does not otherwise challenge

the agency’s adverse credibility finding.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                            2                                   11-73020